Citation Nr: 0112617	
Decision Date: 05/03/01    Archive Date: 05/09/01

DOCKET NO.  00-16 585	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the veteran's claim for service connection for a low 
back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel






INTRODUCTION

The veteran had active service from December 1970 to April 
1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions of the Muskogee, 
Oklahoma, regional office (RO) of the Department of Veterans 
Affairs (VA).  


FINDINGS OF FACT

1.  The veteran's claim for entitlement to service connection 
for the residuals of low back strain was denied in an April 
1975 rating decision; the veteran did not submit a notice of 
disagreement with this decision.  

2.  The evidence submitted by the veteran since April 1975 
was not previously considered; the additional evidence 
purports to prove the element of the veteran's claim that was 
the basis for the April 1975 denial. 


CONCLUSIONS OF LAW

1.  The April 1975 rating decision is final.  38 U.S.C.A. 
§ 7105 (West 1991); 38 C.F.R. § 3.105(a) (2000). 

2.  The veteran has submitted new and material evidence to 
reopen his claim for entitlement to service connection for a 
low back disability.  38 U.S.C.A. §§ 1110, 5108 (West 1991); 
38 C.F.R. § 3.156(a) (2000). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that he has developed a low back 
disability as a result of active service.  He notes that he 
was treated for low back pain while on active duty.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.  

The record indicates that entitlement to service connection 
for the residuals of low back strain was denied in an April 
1975 rating decision.  The veteran did not submit a notice of 
disagreement with this decision.  Therefore, the April 1975 
decision is final, and is not subject to revision on the same 
factual basis.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.105(a).

If new and material evidence is submitted regarding a claim 
which has previously been denied, then the claim can be 
reopened and reviewed.  38 U.S.C.A. § 5108. New and material 
evidence means evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court") has held that, when 
"new and material evidence" is presented or secured with 
respect to a previously and finally disallowed claim, VA must 
reopen the claim.  Stanton v. Brown, 5 Vet. App. 563, 566 
(1993).  The Court has reviewed and upheld the standards 
regarding the issue of finality.  Reyes v. Brown, 7 Vet. App. 
113 (1994).

The evidence considered by the April 1975 rating decision 
included the veteran's service medical records, and the 
report of a December 1974 VA examination.  The April 1975 
rating decision noted that the veteran had received treatment 
for low back pain during active service.  However, the pain 
was found to have resolved with no recurrence, and the 
separation examination was negative.  The December 1974 VA 
examination was noted to be negative for evidence of a 
current low back disability.  

The evidence submitted since April 1975 includes VA treatment 
records dated from 1979; VA examination reports dated 
September 1990, October 1990, August 1994, November 1996, and 
December 1998; and private medical records dated June 1999 
and October 1999.  The treatment records show occasional 
complaints for low back pain.  The November 1996 VA 
examination report includes a diagnosis of arthralgias of the 
hip and back.  The October 1999 private medical records 
include a report of a magnetic resonance imaging (MRI) study 
of the lumbar spine.  The impression was a disc abnormality 
at L4-L5, which was probably a focal disc extrusion rather 
than a protrusion, and moderate posterior articular facet 
degeneration at L5-S1.  

The Board finds that the veteran has submitted new and 
material evidence to reopen his claim for entitlement to 
service connection for a low back disability.  The April 1975 
rating decision denied the veteran's claim on the basis that 
there was no evidence of a current back disability.  The 
veteran has now submitted evidence that purports to show he 
currently has a low back disability.  This information is new 
because it was not considered in the April 1975 rating 
decision.  It is material because it tends to prove the 
merits of the claim as to the essential element that was the 
specified basis for the last disallowance of the claim; the 
absence of a current disability.  See Evans v. Brown, 9 Vet. 
App. 273 (1996).  Therefore, as the veteran has submitted 
evidence that is both new and material, his claim for 
entitlement to service connection for a low back disability 
is reopened.  

The veteran's claim for entitlement to service connection for 
a low back disability will be further addressed in the remand 
section at the end of this decision.  


ORDER

The veteran's claim for service connection for a low back 
disability is reopened; to this extent only, the appeal is 
granted. 



REMAND

As noted above, the veteran's claim for entitlement to 
service connection for a low back disability has been 
reopened.  

When a claim which has previously been denied by the RO is 
reopened by the Board, the Board must not take any action 
which would prejudice the rights of the veteran.  Bernard v. 
Brown, 4 Vet. App. 384, 393 (1993).  The RO has not 
considered the veteran's claim on the basis of all the 
evidence, both new and old, in order to determine whether the 
prior disposition of the claim should be altered.  Therefore, 
in order to protect the rights of the veteran, the Board 
believes that the RO should be afforded an opportunity to 
review the veteran's claim for entitlement to service 
connection on a de novo basis.  

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim and supersedes the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the veteran if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  

The Board notes that the veteran has not been afforded a VA 
examination of his back in conjunction with his current 
claim.  Furthermore, although the November 1996 VA 
examination included a medical opinion as to the possibility 
of an etiological relationship between the veteran's back 
complaints and a service connected left knee disability, it 
does not contain an opinion as to the possibility of an 
etiological relationship between the veteran's current back 
disability and the back complaints for which he was treated 
during active service.  The Board finds that an additional VA 
examination to determine the nature and etiology of the 
veteran's current back disability would be useful in reaching 
a decision in this appeal.  

Accordingly, this case is REMANDED for the following:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who had treated the veteran for his low 
back disability since October 1999.  
After securing the necessary release, the 
RO should obtain these records and 
associate them with the claims folder. 

2.  After completion of the above to the 
extent that is possible, the veteran 
should be afforded a VA orthopedic 
examination to determine the nature and 
etiology of his current back disability.  
All indicated tests and studies should be 
conducted.  The claims folder MUST be 
made available to the examiner for review 
in conjunction with the examination.  
After completion of the examination and 
review of the veteran's medical history 
as contained in the claims folder, the 
examiner should attempt to express the 
following opinion: Is it as likely as not 
that the veteran's current back 
disability is related to the low back 
pain for which he was treated during 
active service?  The complete reasons and 
bases for this opinion should be provided 
in a typewritten report.  

3.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

4.  Thereafter, the RO should readjudicate 
the veteran's claim on a de novo basis.  
If the benefit sought on appeal remains 
denied, the veteran and the veteran's 
representative should be provided a 
supplemental statement of the case.  The 
supplemental statement of the case must 
contain notice of all relevant actions 
taken on the claim for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.


Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action until 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals



 



